CCA 20150170. On further consideration of the granted issues, 75 M.J. 495 (C.A.A.F. 2016), the facts that the United States Army Court of Criminal Appeals issued its judgment in Appellant’s case on May 6, 2016, and Appellate Military Judge Larss G. Celtnieks was appointed by the President to the United States Court of Military Commission Review on May 25, 2016, and in light of United States v. Dalmazzi, 75 M.J. 1 (C.A.A.F. 2016), it is, ordered that the order issued November 30, 2016, granting review is hereby vacated, and that Appellant’s petition for grant of review is denied.